Citation Nr: 0633183	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had recognized service from November 1944 to 
March 1946.  The veteran died in October 1993.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. The veteran died in October 1993; the causes of death 
listed on his death certificate are metastatic bone 
carcinoma, prostatic adenocarcinoma, a heart block, and 
dumping syndrome; none of these are shown to be related to 
active service.

2. At the time of the veteran's death, service connection was 
not established for any disabilities.

3. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An October 2003 letter informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board notes 
that this letter was sent to the appellant prior to the 
January 2004 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The October 2003 letter advised the appellant of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in her possession.  Thus, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claim of service connection for the cause 
of the veteran's death, the Board has concluded that the 
preponderance of the evidence is against this claim.  Any 
questions as to the effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision on the appellant's claim.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and providing a 
VA medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran's personnel 
records are associated with the claims folder, as well as a 
March 1992 private medical record from Dr. AO and a VA 
treatment summary for March to June 1993.  The appellant has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding her claim.  The RO 
requested the veteran's personnel and service medical records 
in October 2003.  A reply received in December 2003 indicates 
that the veteran's personnel records are enclosed; however, 
no additional medical or clinical records were on file.  The 
Board is satisfied that this December 2003 reply indicates 
that no service medical records exist for the veteran, and 
any further attempts to obtain such records would be futile 
because they do not exist.

No VA etiology opinion was provided, and the in light of the 
evidence of record, the Board concludes that VA has no duty 
to provide such opinion, as there is sufficient medical 
evidence to decide the claim at hand.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Additionally, the evidence of record 
does not contain any competent evidence indicating that the 
veteran's cause(s) of death may be associated with a disease 
or injury incurred in or aggravated by his active duty 
service.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2006).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2006).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2006).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Certain chronic disabilities, such as arteriosclerosis or 
cancer, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In the present case, the cause of the veteran's death was 
reported on the death certificate as metastatic bone 
carcinoma and prostatic adenocarcinoma.  The death 
certificate also indicated that other significant conditions 
contributing to death were a heart block and post-gastrectomy 
(dumping) syndrome.  The veteran's death certificate does not 
show that an autopsy was performed, and the appellant has not 
reported an autopsy.  The veteran was not service-connected 
for any disability prior to his death.

There were no medical records associated with the veteran's 
service records.  However, the veteran indicated he did not 
incur any wounds or illnesses during service in a January 
1946 Affidavit for Philippine Army Personnel. 

The Board notes that the appellant submitted a March 1992 
referral note from Dr. AO and a March to June 1993 treatment 
report from a VA medical center.  In the March 1992 referral 
note, Dr. AO indicated that the veteran was diagnosed as 
having prostatic carcinoma with bone metastasis since 1989.  
He also noted that the veteran underwent a bilateral 
orchiectomy in 1989.  The VA treatment report also indicates 
a diagnosis of prostatic adenocarcinoma with bone metastasis.  
Additionally, it notes the veteran as having asymptomatic 
hypertensive arteriosclerotic heart disease.  Neither of 
these medical records mentions the veteran's active duty 
service, nor is an etiological opinion provided for any of 
the veteran's diagnoses.  No onset date is noted for the 
veteran's hypertensive arteriosclerotic heart disease; 
however, both medical records indicate the veteran was 
diagnosed with prostatic adenocarcinoma with bone metastasis 
in 1989.

The veteran's medical records do not show that he developed 
any of these diseases during service.  Additionally, there is 
no medical evidence of these diseases for forty years after 
separation from service.  This significant lapse in time 
between the veteran's active service and the first evidence 
of diagnoses of prostatic adenocarcinoma, metastatic bone 
carcinoma, and hypertensive arteriosclerotic heart disease 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

In addition to a lack of evidence that the veteran developed 
these diseases in service, there is also no competent medical 
evidence indicating that any of these diseases, which are 
listed as the veteran's causes of death, are related to his 
service in the guerrillas and the Philippine Army.

The Board sympathizes with the appellant and acknowledges her 
contentions that her late husband's death is related to his 
service.  However, there is no medical basis for such a 
finding, and as a layperson, the appellant is not competent 
to provide evidence regarding the etiology of his diseases.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In sum, the evidence shows that the veteran developed 
hypertensive arteriosclerotic heart disease, prostatic 
adenocarcinoma, and metastatic bone carcinoma, which led to 
his death, many years after service.  These fatal conditions 
were not service-connected, nor does any competent medical 
evidence of record demonstrate that any of these were caused 
by any incident of service.  The weight of the evidence shows 
that no disability incurred in or aggravated by service 
either caused or contributed to the veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


